Case 1:19-cv-00027-I\/|LC Document 7 Filed 02/12/19 Page 1 of 12

Keith R. Nachbar

Keith R. Nachbar, P.C.

123 W. lst Street, Suite 205
Casper, Wyorning 82601
Phone: (307) 473-8977

Fax: (307) 473-8989

Email: Kcith @Nachbarlaw.com

UNITED STATES DISTRICT COURT
DISTRICT OF WYOMING

ROBERT ALLEN HARVEY and ELAINE
HARVEY,
Plaintiffs,

VS.

HALL[BURTON ENERGY SERVICES, lNC.,
Defendant.

 

Civil Action No. 19-cv-27

 

MOTION TO COMPEL ARBITRATION AND DISMISS,
OR IN TI~IE ALTERNATIVE, TO STAY TI'IE PROCEEDINGS

 

NOW COMES Defendant Halliburton Energy Services, Inc. (“Halliburton” or

“Defendant”) and submits this Motion to Compel Arbitration and Dismiss, or in the Altemative,

to Stay the Proceedings. For the reasons set forth below and in the accompanying exhibits,

Defendant’s Motion should be granted and Plaintiffs’ claims should be dismissed and compelled

to final and binding arbitration.

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 2 of 12

BACKGROUND

Plaintiff Robert Allen Harvey (“Harvey”) began working for Halliburton in 1998/ 1999
through Halliburton’s acquisition of his former employer. (See Complaint [Doc. 2] at ‘][27.)
Halliburton requires all its employees in the United States, as a term and condition of employment,
to resolve disputes arising out of their employment through the company’s Dispute Resolution
Program (“DRP”). (See Declaration of Melinda Miner, attached hereto as Exhibit A, at ‘][6; DRP,
attached to Miner Decl. as Exhibit A-l.)

Halliburton first implemented thc DRP in May 1993. (L) Soon after Harvey joined
Halliburton, Halliburton notified its employees by mail of an update to the DRP and that the DRP
was in place for all employees. (Miner Decl. at ‘][8; 1999 Notice, attached to Miner Decl. as Exhibit
A-2; Complaint at l1127.) It additionally explained:

Your decision to accept employment or continue your current employment after

August 15, 1999 will mean that you have agreed to and are bound by the terms of

this Program as contained in the Dispute Resolution Plan and Rules (enclosed).

(L) The mailing included a copy of the 1999 DRP as well as a brochure summarizing how the
program works. (Miner Decl.; Ex. A-2.)

Thereafter, Halliburton periodically sent reminders about the DRP to its employees,
including Harvey, along With updated versions of the DRP. (See, e.g., 2009 Notice, attached to
Miner Decl. as Exhibit A-3; 2011 Notice, attached to Miner Decl. as Exhibit A-4; 2012 Notice,
attached to Miner Decl. as Exhibit A-S; 2015 Notice, attached to Miner Decl. as Exhibit A-6.)
All of these notices, like the 1999 notice, provided that continued employment with Halliburton
constituted acceptance of its DRP. (See Exhibits A-3 through A-S.) Each of these mail cuts was

sent to Harvey at his same home address that he subsequently included on a letter of his own to

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 3 of 12

Halliburton shortly after his layoff. (Miner Decl.; See DRP Mailout Records, attached to Miner
Decl. as Exhibit A-7; 3/21/ 16 Letter, attached to Miner Decl. as Exhibit A-8.)

Harvey was terminated on March 16, 2016. (Complaint at ‘1116.) Thereafter, Harvey filed
this suit alleging age and disability discrimination (Complaint.) Mrs. Harvey has joined in the
suit but asserts only loss of consortium claims that are wholly derivative of Harvey’s
discrimination claims. (Complaint at ‘H‘][93, 103, lll) (the consortium claims are based on the
identical facts as Harvey’s employment-related claims). Halliburton now moves to dismiss
Harvey’s claim because Harvey agreed to arbitrate any and all claims arising out of the
employment relationship pursuant to Halliburton’s DRP. Both Harvey’s and Mrs. Harvey’s claims
are within the scope of this agreement. Thus, this matter must be compelled to arbitration.

SCOPE OF THE ARBITRATION AGREEMENT

As explained above, Harvey agreed to arbitrate any employment-related dispute by
continuing his employment with Halliburton after it notified him of the DRP in 1999. Likewise,
Harvey accepted revised versions of the DRP by continuing his employment until his termination
in 2016.

Halliburton’s DRP covers all disputes “between the Company and the Company’s present
and former Employees and Applicants for employment, including those related to or arising out of
a current, former, or potential employment relationship with the Company." (DRP at p. 1.)
Furthermore, the DRP constitutes the exclusive means for current or former Halliburton employees
to resolve workplace disputes. (@) The DRP specifically states: “All Disputes not otherwise
settled by the Parties shall be finally and conclusively resolved through arbitration under this

Plan and the Rules, instead of through trial before a court.” (L at p. 5) (emphasis added). Thus,

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 4 of 12

any and all disputes arising out of Harvey's employment with Halliburton are subject to final and
binding resolution via the DRP and arbitration.

The DRP also encompasses disputes between “a person or entity otherwise entitled to [the
Plan’s] benefits.” (DRP at p. 2.) Therefore, by its express terms the DRP is intended to cover
claims asserted by non-employees -- who are, effectively, third party beneficiaries of the DRP --
who assert claims relating to matters within the scope of the DRP. (L) Mrs. Harvey’s claims are
wholly derivative of matters within the scope of the DRP.

ARGUMENT
I. Federal Policy Strongly Favors Enforcement of Arbitration Agreements.l

The Federal Arbitration Act’s (“FAA”) primary purpose is to “enforce private agreements
into which parties [have] entered.” Mitsubishi Co;p. v. Soler Chrysler-Plymouth, 473 U.S. 614,
625-26 (1985) (citing Dean Witter Revnolds, Inc. v. Bvrd, 470 U.S. 213, 218 (1985)). In enacting
the FAA, Congress declared a “liberal federal policy favoring arbitration agreements.” Moses H.
Cone Mem. Hosp. v. Mercury Const. CoQ., 460 U.S. I, 24 (1983); see also Egual Employment
ODDOrtunitv Comm’n v. Waffle House. Inc., 534 U.S. 279, 289 (2002); Stewart Title Guaranty
Co. v. Tilden, 64 P.3d 739 (Wyo. 2003). To that end, the FAA requires courts “’rigorously’ to
‘enforce arbitration agreements according to their terms.”’ EDic Svs. Com. v. Lewis, 138 S. Ct.
1612, 1621 (2018) (quoting American Express Co. v. Italian Colors Restaurant, 570 U.S. 228, 233

(2013)).

 

l Defcndant‘s Motion is governed by the cheral Arbitration Act, 9 U.S.C. §l et. seq. See BOSC Inc. v. Bd.
of Cty. Commissioners of Cty. of Berna|i|lo, 853 F.3d 1165, 1176-77 (lOth Cir. 2017).

4

 

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 5 of 12

Furthermore, the FAA mandates that any doubts as to the arbitrability of issues be resolved
in favor of arbitration. Greentree Fin. Co;p. v. Bazzle, 123 S. Ct. 2402, 2407 (2003). As the
Supreme Court has stated:

[Q]uestions of arbitrability must be addressed with a healthy regard for the federal

policy favoring arbitration The [FAA] establishes that, as a matter of federal

law, any doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration, whether the problem at hand is the construction of the contract

language itself or an allegation of waiver, delay, or a like defense to arbitrability.
Moses H. Cone Mem. Hosp., 460 U.S. at 24-25. Thus, arbitration agreements are favored and
should be enforced. See also Hill v. Ricoh Americas Co£g., 603 F.3d 766, 771 (lOth Cir. 2010)
(“The FAA is a ‘congressional declaration of a liberal federal policy favoring arbitration
agreements.”’) (intemal citation omitted); Cummings v. Fedex Ground Package Sys., 404 F.3d
1258, 1262 (lOth Cir. 2005); Jourdan Family Ltd. P’ship v. Wells Fargo Bank, No. 11-273, 2011
WL13112243, at *2 (D. Wyo. Oct. 13, 2011).
II. The Parties’ Agreement to Arbitrate Is Valid and Enforceable.

Under the FAA, arbitration agreements are enforceable when they are (l) written; (2) part

of a contract or transaction involving interstate commerce; and (3) valid under general principles

of contract law. 9 U.S.C. §2; Nesbitt v. FNCH Inc., 811 F.3d 371, 376 (lOth Cir. 2016); Kindred

 

Healthcare Operatingl Inc. v. Boyd, 403 P.3d 1014, 1018 (Wyo. 2017). The I-Ialliburton DRP
satisfies all three requirements

A. The Arbitrotion Agreement Is in Writing.

The arbitration provision in the DRP and other related documentation described supra
constitute the requisite “writing” under the FAA. As the Tenth Circuit has noted, the FAA requires

only that arbitration agreements be in writing, not that the writing be signed by the parties to be

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 6 of 12

bound. See Bellman v. i3Carbon LLC, 563 F. App'x 608, 614 (lOth Cir. 2014) (“Defendants

 

correctly note that while the FAA requires a writing evidencing an agreement to arbitrate disputes,
it is well-established that the FAA does not require signatures of the parties to be enforced.")
(intemal quotation marks omitted); Med. Dev. CorlJ. v. lndus. Moldina Corp.. 479 F.2d 345, 348
(lOth Cir. 1973); Howard v. Ferrellgas Partners, L.P., 92 F. Supp. 3d 1115, 1131 (D. Kan. 2015)
(“The FAA does not require arbitration agreements to be signed; rather, as is indicated in § 2, they
need only to be in writing.”).

Thus, if Harvey submits that he “never signed anything" and thus never agreed to arbitrate,
his assertion must be rejected. The DRP is clearly in writing, which is all that is required under
the FAA, and numerous courts have held that an arbitration agreement need not be signed to be
enforceable Accordingly, Halliburton has established the FAA’s writing requirement.

2. The Employment Relationship with Halliburton Involved luterstate
Commerce.

The term “involving commerce" is very broad and reaches to the full extent of Congress’
power under the commerce clause. Allied/Bruce Terminix Co. v. Dobson, 513 U.S. 265, 274-75
(1995). As a multi-national corporation, Halliburton provides a full range of products, services,
and integrated solutions for oil and gas exploration, development, and production. (See Miner
Decl. at ‘]I 3.) Halliburton operates facilities in every state and numerous countries, serving people
from inside and outside Wyoming, utilizing interstate mail and travel systems, and recruiting and
advertising outside Wyoming. (L at ‘]I 4.) As a result, Halliburton’s employees have a far-flung

network of company resources which they can and do access across state and country lines. (I_cL

at‘][ 5.)

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 7 of 12

Since the Supreme Court clarified the scope of the exemption in Section l(c) of the FAA,
no dispute exists that the FAA applies to all interstate employment agreements, with the exception
of transportation workers. See Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 274 (1995)
(holding that the FAA applies to all employment agreements involving or affecting commerce).
Because Halliburton is engaged in interstate commerce, Plaintiff’s agreement to arbitrate, as
incorporated into his employment relationship, easily falls within Congress’s broad power over
commerce See Circuit City Stores v. Adam , 532 U.S. 105 (2001). Accordingly, the interstate
commerce requirement has been met.

3. The DRP Satisji`es Wyoming Contract Requirements.

The requirements of contract law in Wyoming are offer, acceptance, and consideration.
See McCormick v. McCormick, 926 FP.2d 360, 362 (Wyo. 1996). Each of these requirements has
been met. First, I-Ialliburton’s numerous notices regarding the DRP informed Harvey that its offer
of continued employment was contingent upon his acceptance of the DRP. For example, the DRP
notice sent out in December 2012 stated:

As a reminder, each employee of any Halliburton company in the U.S., or whose

employment is subject to U.S. laws, has agreed (along with the Company itself)

that all disputes will be resolved utilizing the DRP. This is a condition of your

employment, and by continuing (or accepting) employment upon receipt of

this notification, you are renewing your agreement to be bound by the DRP.

(Ex. A-5) (emphasis in original). Halliburton sent this notice, as well as numerous other notices
about the DRP, to Harvey. (See Exs. A-2 through A-7.) Thus, by continuing his employment,
Harvey expressed his assent to be bound by the DRP. Hardin v. First Cash Fin. Servs.. Inc., 465

F.3d 470, 477-78 (lOth Cir. 2006) (“We, therefore, construe [employee]’s continued employment

after [notice of DRP] as acceptance of the terms of the DRP.”)

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 8 of 12

Second, Plaintiff’s continued employment also constituted the requisite consideration, as
did the parties’ mutual promises to arbitrate. Kindred v. Healthcare OQerating, Inc. v. Boyd, 403
P.3d 1014 (Wyo. 2017) (citing Carroll v. Bergen, 57 P.3d 1209, 1214 (Wyo. 2002) (“Valuable
consideration may consist of an exchange of mutual promises, which promises impose a legal
liability upon each promisor.”) and Schlesinger v. Woodcock, 35 P.3d 1232, 1237 (Wyo. 2001)).
See also Preston v. Marathon Oil Co., 277 P.3d 81, 85-88 (Wyo. 2012) (holding continued
employment was sufficient consideration to support an agreement to assign intellectual property).
Accordingly, as the DRP requires both parties to relinquish their jury rights and Harvey continued
his employment, the arbitration agreement was supported by adequate consideration.

Therefore, the parties' arbitration agreement is valid under general Wyoming contract
principles, much as it has been deemed valid and applicable in numerous other jurisdictions.:"

III. Plaintiff’s Claim Is within the Scope of` the Arbitration Provisions.

By its plain language, the Halliburton DRP provides the exclusive and mandatory method
by which all workplace disputes arising out of an employment relationship are resolved. (DRP at
p. 1.) Furthermore, the DRP expressly applies to “allegations of discrimination based on age
or disability.” (L at p. 2.) Therefore, Harvey’s age and disability discrimination claims are
indisputably within the scope of the agreement, and the Court should compel the claim to
arbitration.

Mrs. Harvey’s loss of consortium claims also fall within the scope of the DRP because the
DRP is a broad arbitration agreement and the claims are inextricably intertwined with Harvey’s

claims. Furthermore, it is well established that in Wyoming, Mrs. Harvey’s claim for loss of

 

“ See e.g., Cooksey v. Ha|liburlon Energy Servs.a Inc., No. 17-832 (D. Colo. April 17, 2018) (Doc. No. 43).
8

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 9 of 12

consortium is derivative of Harvey’s claim.3 See, e.g.. Worman v. Carver, 44 P.3d 82, 89 (Wyo.
2002) (citing Massengill v. S.M.A.R.T. Sports Med. Clinic, P.C., 996 P.2d 1132, 1137 (Wyo.
2000) and Verschoor v. Mountain West Farm Bureau Mut. lns. Co., 907 P.2d 1293, 1301 (Wyo.
1995)); Lesh v. Allstate Ins. Co., 723 F.Supp.2d 624, 629 (D. Wyo. 1989).

The Tenth Circuit reviews the arbitrability of collateral matters based upon a three-part
inquiry which turns on whether the arbitration agreement is broad or narrow. Cummings v. Fedex
Ground Package Sys., Inc., 404 F.3d 1258, 1262 (lOth Cir. 2005). Where the arbitration agreement
is broad, as here, “’there arises a presumption cf arbitrability and arbitration of even a collateral
matter will be ordered if the claim alleged implicates issues of contract construction or the parties’
rights and obligations under it.”’ § (citations omitted). See also Brown v. Coleman Co., 220 F.3d
1180, 1184 (lOth Cir. 2000); P&P Industries. Inc. v. Sutter CorD.. 179 F.3d 861, 781 (10th Cir.
1999). As such, Mrs. Harvey’s claims are arbitrable.“ See, e.g., Georgia Power Co. v. Partin, 727
So.2d 2 (Ala. 1998) (holding spouse’s loss of consortium claim arbitrable because spouse’s interest

in litigation was only in privity to her husband’s employment-related claims); Rushe v. NMTC

 

L, No. 01-34-40, 2002 WL 575706 (E.D. La. Apr. 16, 2002) (holding that loss of consortium

claim is subject to arbitration where the agreement contains a “broad” arbitration clause).

 

3 Indeed, the right to bring an action under the Civil Rights Act is personal and does nol accrue to a relative.
Dohaish v. Tooley, 670 F.2d 934(101h Cir. 1982); Truji|lo v. Board of County Commissioners, 768 F.2d 1186, l 187
(10th Cir. 1985); Coon v. Ledbetter, 780 P.2d l |58, 1 160-61 (51h Cir. 1986). See also Barker v. Ha|liburlon Co., 645
F.3d 297 (Sth Cir. 201 l).

" The Tenth Circuit previously reviewed the arbitrability of a loss of consortium claim under the Halliburton
DRP in McCauley v. Ha|liburton Energy Servs.l Inc., 161 Fed. Appx. 760 (lOth Cir. 2005), and held that the DRP did
not cover the consortium claim. Critically, however, in McCau|ey, the consortium claim was not covered because it
was derivative of the plaintiffs negligence claim as an independent contractor, not as an employee. g at 766. Thcre
is no independent contractor claim here; Mrs. Harvey’s claims are directly derivative of Harvey’s clearly covered
employee discrimination claims. Accordingly, as Mrs. Harvey’s claims are grounded in Harvey’s status as an
employee of Ha|liburlon, her claims fall within the scope of the DRP. g at 766-67.

9

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 10 of 12

Moreover, Mrs. Harvey should be treated as a third party beneficiary to the DRP under
equitable estoppel principles. As described in the Complaint, Mrs. Harvey’s loss of consortium
claims are based entirely upon Harvey’s employment relationship with KBR _ an employment
relationship containing as a condition of employment a mandatory and binding arbitration
agreement. Thus, Mrs. Harvey’s claim depends entirely on the employment relationship between
Harvey and KBR. She cannot base her claims on the agreement between her husband and
Halliburton, and at the same time seek to avoid it. Therefore, Mrs. Harvey should be equitably
estopped from pursuing claims entirely dependent on Harvey’s employment relationship with
KBR while at the same time avoiding the DRP, a material condition of Harvey’s employment with
KBR. Accordingly, her claims should be compelled to arbitration along with her husband’s
claims.

There is no question that Plaintiffs’ claims in their entirety fall within the scope of the
Program.

IV. This Matter Should Be Dismissed or, In the Alternative, Stayed.

The Court should dismiss this matter and compel the Harveys to arbitrate their claims. As
this Court has noted, “[d]espite the seemingly mandatory language of section 3 of the FAA in this
regard, the majority of federal courts hold that a case may be dismissed, rather than stayed, when
all claims therein are arbitrable.” Am. Familv Mut. Ins. Co. v. Tamko Bldg. Prod., Inc.. 178
F.Supp.3d 1121, 1129 (D. Colo. 2016) (listing cases). “Although the Tenth Circuit has not
addressed this issue directly, it has intimated that a district court may dismiss when all claims are
arbitrable and the movant specifically requests dismissal rather than a stay." ch Here, Harvey’s

only claims are arbitrable, and Halliburton has moved for dismissal. Accordingly, this matter

10

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 11 of 12

should be dismissed.5 In the alternative, Mrs. Harvey’s claims are derivative of her husband’s and
they should be stayed pending the arbitration of her husband’s employment-related claims.
CONCLUSION

This Court should compel Plaintiffs to dismiss their claims with prejudice and to arbitrate.
The Halliburton DRP contains a valid and enforceable arbitration requirement to which Harvey
agreed and is bound. Harvey’s claims, and his wife’s derivative claims, are clearly within the
scope of the DRP. Accordingly, Defendant respectfully requests that the Court grant its Motion
to Compel Arbitration and Dismiss, or in the Altemative, to Stay the Proceedings.

Respectfully submitted this/3 day of February 2019.

/%% ;Q//)-eé-

Keith R. Nachbar

Keith R. Nachbar, P.C.

123 W. lst Street, Suite 205
Casper, Wyoming 82601
Phone: (307) 473-8977

Fax: (307) 473-8989

Email: Keith@Nachbar|aw.com

 

COUNSEL FOR DEFENDANT,
HALLIBURTON ENERGY SERVICES, INC.

 

5 Alternalively, Defendant requests that the matter be stayed pending arbitration in the event that the Court wishes to
retain jurisdiction over the matter.

11

Case 1:19-cv-OOO27-I\/|LC Document 7 Filed 02/12/19 Page 12 of 12

CERTIFICATE OF CONFERENCE
Defendant’s counsel conferred and corresponded with counsel for the Plaintiff as to the
relief requested by this Motion on January 22 and February 2, 2019, but the parties were unable to

agree on a resolution of the issues raised herein.

/s/Rachel E. Lingy

CERTIFICATE OF SERVICE
I hereby certify that on this g day of Fcbruary, 2019, I caused to be served by United
States mail and electronic mail the foregoing pleading upon counsel of record as follows:

Philip A. Nicholas

Meggan J. Nicholas
Nicholas & Tangeman, LLC
P.O. Box 928

Laramie, Wyoming 82073

nicholas@wyoleaal.com
mnicholas@wvoleeal.com

Thomas E. Lubnau
Lubnau Law Office, PC
P.O. Box 1028

Gillette, Wyoming 82717

/s/ Keith Nachbar

ll

